Citation Nr: 1112032	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-18 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis A.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1975 to November 1978.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's service-connection claims for hepatitis A and a bilateral hearing loss disability.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Nashville RO in July 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Veteran's bilateral hearing loss claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not demonstrate that a hepatitis A disability currently exists.


CONCLUSION OF LAW

A current hepatitis A disability was not incurred in, or aggravated by active duty military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for hepatitis A.  As discussed elsewhere in this decision, the Board is remanding the Veteran's service-connection claim for a bilateral hearing loss disability for further evidentiary development.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time," or 
"immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess regarding his hepatitis claim by a letter mailed in October 2007.  Subsequently, in February 2008, the RO adjudicated the Veteran's claim in the first instance.  The Veteran filed a timely appeal as to this rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claim for hepatitis A.  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records and his lay statements of argument have been obtained.  At the July 2010 hearing, the Veteran specifically testified that he has not been treated for hepatitis since he was originally diagnosed in 1976.  See the July 2010 hearing transcript, pages 8 and 9.  He also testified that his family doctor from the early 1980s did note that his liver enzymes were slightly elevated due to a prior history of hepatitis.  The Veteran indicated that he would try to obtain records from this doctor, as well as any available reports of physicals from his place of business.  The Board granted the Veteran 60 additional days to obtain and submit any additional evidence he desired.  Id. at 11-12.  These 60 days have expired, and the Veteran has submitted no additional evidence.  The Veteran has not since identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim.

With respect to the examination conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The Veteran was afforded a VA liver examination assessing his claimed hepatitis in November 2007.  The examination report reflects that the examiner was made aware of Veteran's past medical history [to include his in-service diagnosis of hepatitis A], recorded his current complaints, conducted an appropriate examination, and rendered appropriate findings consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2010).  As noted above, he testified before the undersigned in July 2010. 

Accordingly, the Board will address the claim on appeal.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he currently has hepatitis A that had its onset in, or is otherwise related to his active duty military service.

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.  

Turning first to Hickson element (2), in-service disease or injury, it is undisputed that the Veteran received treatment for, and was diagnosed with hepatitis A during his active duty service.  See, e.g., the Veteran's March 30, 1976 Narrative Summary [indicating a history of jaundice, nausea and vomiting, and a diagnosis of "HAA positive hepatitis"].  Hickson element (2) is accordingly satisfied. 

Moving next to crucial Hickson element (1), current disability, the record does not demonstrate that the Veteran currently has hepatitis.  Upon examination in November 2007, the VA examiner pertinently determined after diagnostic and clinical testing that the Veteran had "[n]o current liver disease."  The examiner indicated that tests for hepatitis A and C were "negative," and that the Veteran's liver enzymes were "within normal range."  The examiner was made aware of the Veteran's in-service manifestation and hospitalization for hepatitis, but pertinently noted that the disability improved since onset, and that the Veteran does not undergo any current treatments.  As noted above, the Veteran himself testified that he has not received treatment for hepatitis since his in-service hospitalization in 1976.  See the July 2010 hearing transcript, pages 8 and 9.  

The Board has no reason to doubt that the Veteran currently experiences occasional yellowing of the skin or eyes.  See the July 2010 hearing transcript, page 9.  Indeed, he is competent to testify as to such observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Crucially however, the Court has stated that symptoms, without a diagnosed related medical condition, do not constitute a disability for which service connection may be granted.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Although the Veteran asserts he also has elevated liver enzymes, the objective medical evidence of record clearly indicates that the Veteran's liver enzymes are currently "within normal range."  See the November 2007 VA examiner's report, page 2.  

Further, underlying liver disabilities such as hepatitis are latent disabilities that can only be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  As such, the Veteran's lay assertions that he currently experiences yellowing of the eyes or skin, or elevated liver enzymes, do not constitute competent clinical diagnoses of an existing disability.  See 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA. He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].

In the absence of any diagnosed hepatitis disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met as to this claim, and it fails on this basis alone.

ORDER

Service connection for hepatitis A is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's service-connection claim for a bilateral hearing loss disability must be remanded for further evidentiary development.  

The Veteran claims that he currently has a bilateral hearing loss disability that had its onset during active duty military service.  In particular, the Veteran contends that he was exposed to loud noise from diesel operated generators while maintaining the motor pool.  See the July 2010 hearing transcript, page 3.  He contends that his hearing loss began in service, and that he was notified by his employer since service that his hearing was "below normal."  Id. at 4.  

Crucially, the Veteran has not been afforded a VA examination to assess the current nature and severity of his claimed hearing loss disability.  Additionally, the record does not include an opinion linking any diagnosed disability with his self-described in-service noise exposure, or ruling out any such connection.  Because this case presents certain medical questions about current diagnosis and etiology which cannot be answered by the Board, such must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also     38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Thus, a VA audiological examination should be scheduled.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request information regarding any additional treatment he may have received for his claimed bilateral hearing loss disability.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, and associate them with the Veteran's VA claims folder.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran for a VA audiological examination to determine the current nature and etiology of his claimed bilateral hearing loss disability.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  Based on these test results, the examiner should indicate whether the Veteran has a current hearing loss disability as defined by the VA in 38 C.F.R. § 3.385. 

If the Veteran does in fact have a current hearing loss disability as defined by the VA, the examiner should review the Veteran's claims folder, to include the Veteran's service treatment records, his July 2010 hearing testimony, and his examination results, and render an opinion with supporting rationale as to whether it is as likely as not (i.e. probability of 50 percent or greater) that the hearing loss disability is related to his military service, with specific consideration of the Veteran's self-described in-service noise exposure.  A copy of the examination report should be associated with the Veteran's VA claims folder. 

3.  After undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's hearing loss claim.  If the claim is denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


